                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

RAUL ROBLES,                                       )
                                                   )
                  Plaintiff,                       )
                                                   )
                  v.                               )       No. 18 CV 4379
                                                   )
CITY OF CHICAGO, a municipal                       )       Judge John J. Tharp, Jr.
corporation; Chicago Police officers               )
DAVID SALGADO, Star 16347;                         )
XAVIER ELIZONDO, Star 1304;                        )
ROBERT RAMIREZ, Star 12261;                        )
PETER THEODORE, Star 10523;                        )
BRYAN COX, Star 19328;                             )
BENJAMIN MARTINEZ, Star 14519;                     )
ROCCO PRUGER, Star 15445;                          )
GEORGE NICHOLS, Star 19184;                        )
JOSEPH FOLEY, Star 3711;                           )
JACK LIN, Star 11860; and                          )
LOUIS SZUBERT, Star 15620,                         )
                                                   )
                  Defendants.

                                               ORDER

           The defendant officers’ motion to dismiss the complaint [36] is denied. See Statement for
details.



                                            STATEMENT

         The complaint in this case (which is accepted as true for purposes of this motion) alleges
that the 11 defendant officers were all members of Team 6713, an operational subunit of the 10th
District Gang Enforcement Unit. Defendant Elizondo, a sergeant, led the team. According to the
complaint, Team 6713 operated as a robbery ring. The team gained access to homes by obtaining
search warrants on the strength of fabricated affidavits reporting information purportedly obtained
from anonymous “John Doe” informants who did not, in fact, exist. In the course of executing
those warrants, the team stole narcotics, cash, jewelry and other valuables from the homes they
searched. During the searches, the team made false arrests and otherwise used force and
intimidation to extort their victims and to cover up their unlawful conduct. Two members of the
team, Elizondo and defendant officer David Salgado, have been indicted on charges relating to
this alleged scheme and await trial.
        This case involves allegations concerning a single such episode. Plaintiff Raul Robles
alleges that on July 7, 2016, Team 6713 executed an unlawful search of his home based on a bogus
John Doe warrant the team had secured. The complaint alleges that “the Defendant-Officers” then:

               (1) Entered Plaintiff’s residence;
               (2) Found and seized money, jewelry, firearms, two bullet proof vests, and a baton;
               (3) Did not inventory all of the money or the jewelry they seized; and (adding insult
                   to injury)
               (4) Drank a case of Plaintiff’s Gatorade while in the home.

       Robles says that he was forced to sign an evidence log relating to his firearms and vests,
but he was not arrested or charged as a result of this search. He filed a complaint with the Police
Department which, he says, conducted a sham investigation that wrongly concluded that his claim
was unfounded. Against the individual defendants, Robles presses two theories. In Count One, he
maintains that the search violated his rights under the Fourth Amendment to be free from
unreasonable searches and in Count Two he charges that the Defendant-Officers conspired
together to conduct the unlawful search of his home in order to rob him.

        The defendant officers (other than Elizondo and Salgado) have moved to dismiss both
counts on the ground that the complaint relies on “group pleading” that fails to provide them with
notice of what each defendant is alleged to have done to violate the plaintiff’s rights. Alleging that
“the Defendant-Officers” performed the wrongful conduct described in the complaint, without
differentiating among the defendants, does not suffice, they maintain, because it “forces Defendant
Officers to speculate as to which claims, if any, they must defend themselves.” Motion, ECF No.
36, at 6. Robles rejoins by asserting that he both identified all of the individual defendants and
“detailed exactly what . . . each Defendant did wrong.”

         The question presented is whether Robles’ allegations regarding “the Defendant-Officers”
are sufficient to put each defendant on notice of the general claim that is being pressed against
him. There is no “group pleading” doctrine, per se, that either permits or forbids allegations against
defendants collectively; “group pleading’ does not violate Fed. R. Civ. P. 8 so long as the
complaint provides sufficient detail to put the defendants on notice of the claims.” Lattimore v.
Vill. of Streamwood, No. 17 C 8683, 2018 WL 2183991, at *4 (N.D. Ill. May 11, 2018). And with
respect to the notice required to a particular defendant, there is no bright line; the Seventh Circuit
has simply cautioned that “at some point the factual detail in a complaint may be so sketchy that
the complaint does not provide the type of notice of the claim to which the defendant is entitled
under Rule 8.” Airborne Beepers & Video, Inc. v. AT&T Mobility LLC, 499 F.3d 663, 667 (7th
Cir. 2007).

       This is not a case where the allegations of the complaint leave the defendants in the dark
about what they are alleged to have done. In contrast to other cases on which the defendants rely,
the complaint in this case does not employ ambiguous formulations of collective action by multiple
defendants that fail to “adequately connect specific defendants to illegal acts.” Brooks v. Ross, 578
F.3d 574, 580 (7th Cir. 2009) (“one of more of the Defendants”); see also, e.g., Atkins v. Hasan,
No. 15 CV 203, 2015 WL 3862724, *3 (N.D. Ill. June 22, 2015) (“the defendants, or other
individuals acting at the direction of, agreement with and/or with the actual knowledge of the
defendants”); Harrison v. Wexford Health Sources Inc., No. 1:17-CV-01383-JBM, 2018 WL


                                                  2
659862, at *3 (C.D. Ill. Feb. 1, 2018) (“conduct included but was not limited to involvement of
multiple of said personnel in various types of physical abuse”). As the Seventh Circuit confirmed
in Brooks, allegations against “the Defendants” adequately plead personal involvement where it is
clear that they pertain to all of the defendants. 578 F.3d at 582 (“Brooks adequately pleads personal
involvement, because he specifies that he is directing this allegation at all of the defendants”). See
also Atkins, 2015 WL 3862724 at *4 (concluding that use of “the defendants” adequately alleged
participation of all defendants in alleged conspiracy).

         That is the case here. Robles alleges unequivocally that “the Defendant-Officers” obtained
a bogus warrant, unlawfully searched his home, and stole his property, and his response brief
confirms that the term “Defendant-Officers” encompasses all of the individual defendants in this
case. Thus, each of the defendant officers is alleged to have been a member of a team that
collectively conspired to, and did, jointly rob Robles by obtaining a search warrant with fabricated
evidence and seizing cash, firearms, and other valuable property found in the home. Each
defendant is alleged to have participated personally in the unlawful search and in the seizure and
theft of Robles’ property. That is enough to put each defendant on notice as to “what he … did that
is asserted to be wrongful.” Knight, 725 F.3d at 818. See, e.g., Ephrain v. Gossett, No. 15 CV
3359, 2016 WL 3390659, *3 (C.D. Ill. June 17, 2016) (rejecting challenge to collective allegations
about conduct of “Orange Crush” tactical team in conduct of shakedown prisoner strip searches
where plaintiff alleged that team operated as a group and conspired together). The complaint does
not, it is true, allege how much money or other property each defendant carried out of the home,
or what each did in connection with securing or executing the bogus warrant, or other details of
precisely what each defendant did in the course of the unlawful search, but it plainly alleges that
all of them participated in the entire episode. That suffices to alert the defendants as to what they
have to defend against; a complaint needn’t allege every detail about each individual’s
participation to plausibly allege their involvement or to put them on notice of the nature of the
claim. In the context of a claim where an entire team of individuals is alleged to have worked
together to execute a scheme to rob the plaintiff, the defendants do not need allegations as to who
searched the kitchen and who the bedroom to understand the nature of the plaintiff’s claim.

        Further, there is nothing implausible here about the allegation that each of the defendants
participated in the unlawful search. The defendants are alleged to have been assigned to a single
operational unit, so it may reasonably be inferred that they worked regularly together and would
not, when executing a search warrant, stand idly by while other officers carried out the search.
This is not a scenario where numerous unaffiliated officers arrive at a scene independently and
then engage based on an ad hoc assignment or on their own initiative; in such cases, it may be less
clear as to which officers personally participated in the challenged conduct. Compare, e.g.,
Lattimore, 2018 WL 2183991, at *2 (claims involving numerous officers responding to an
emergency call did not provide adequate notice of actions each officer took when employing
collective designations of the officers such as the “Responding Officers”); Earl v. Howard, No. ,
2017 WL 2779797, *3 (N.D. Ill. June 27, 2017) (contrasting impermissible group pleading re the
83 defendants named in the case against cases in which collective pleading had been approved
regarding 9 defendants). The defendants here are alleged to have operated as a coordinated unit
working to pull off a common objective and the complaint plainly alleges that all of the defendants
participated in the challenged conduct—namely, the unlawful search (and the conspiracy to
conduct it).



                                                  3
        Nor does this case involve disparate claims that are unlikely to have involved the entire
group of defendant officers. This complaint implicates a single unit of less than a dozen officers
who are alleged to have carried out an organized plan to rob the defendant by committing a single
constitutional violation—conducting an unlawful search—that, by its nature, plausibly implies the
involvement of numerous officers. The claim here is that the defendants—all of them—conspired
together to conduct an unlawful search as a means to rob the plaintiff, and that the defendants—
all of them—participated in that search and robbery. Facts about what was taken from the
plaintiff’s home have more to do with the measure of damages to which Robles may be entitled
for the illegal search than to the liability of any particular defendant. All of the defendants are
alleged to have knowingly participated in the unlawful search; if that is proven, it will not matter
whether they actually walked out of the house with Robles’ property.

       Accordingly, the Court concludes that the complaint provides sufficient notice to the
individual defendants to go forward. As Judge Chang has cogently explained:

       Rule 8(a) is not so rigid that it requires a plaintiff, without the benefit of discovery,
       to connect every single alleged instance of misconduct in the complaint to every
       single specific officer. Such a pleading standard would effectively allow police
       officers to violate constitutional rights with abandon as long as they ensured they
       could not be individually identified, even if liability for acting in concert (or for
       aiding and abetting each other) would otherwise apply. … Rather, the key is to
       generally name the “persons responsible for the problem.” Burks v. Raemisch, 555
       F.3d 592, 594 (7th Cir.2009).

Hyung Seok Koh v. Graf, No. 11-CV-02605, 2013 WL 5348326, at *4 (N.D. Ill. Sept. 24, 2013).
Here, the complaint adequately identifies the persons who are allegedly responsible for the
problem he experienced on July 7, 2016 and what they allegedly did. To the extent that the
defendants deem them material, discovery will permit the defendants to flesh out the particulars
of the plaintiff’s contentions concerning their participation in the alleged scheme.



                                                               ______________________
Dated: January 18, 2019                                        John J. Tharp, Jr.
                                                               United States District Judge




                                                  4
